DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on November 30, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5, 6, and 10-13.  
Claims 1-13 remain pending in this application. 
Terminal Disclaimer
The terminal disclaimer filed on November 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US patents 10,976,538, 10,330,917, and 10,684,463  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Lin et al (US 2007/0242920 A1) in view of the patent issued to Verghese (PN. 7,420,738) and US patent application publication by Moriya et al (US 2003/0137672 A1).  
Claims 1, 5, 6, and 10-13 have been amended to necessitate the new grounds of rejections.  
Lin et al teaches, with regard to claims 1, 5, 6 and 13, a Fabry-Perot tunable filter serves as the optical filter that is comprised of a wavelength variable interference filter includes a first substrate (12, Figure 1), a reflective surface region (22) serves as a first reflective film (please see paragraph [0033]) fixed to the first substrate, a second substrate (10) and a second reflective surface region (20) serves as a second reflective film provided to the second substrate.  The first substrate has a first pair of major surfaces and a plurality of first side surfaces extending between the first pair of major surfaces.  The second substrate includes a movable portion (10), a holding portion (52) that holds the movable portion and permits the movable portion to move.  The second reflective film or the second reflective surface portion (20) is provided on the movable portion.  The first substrate and the second substrate are fixed with respective to each other so that the first reflective film (22) and second reflective film (20) face each other.  
With regard to claim 5, Lin et al teaches that the Fabry-Perot tunable filter may be a micro-electromechanical system or MEMS, (please see paragraph [0012]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include at least one adhesive fixing the wavelength variable interference filter to a peripheral wall.  With regard to claim 6, Lin et al does not teach to include a casing including the peripheral wall.  
Claims 1, 5, 6 and 13 have been amended to include the phrase that “the peripheral wall surrounds a perimeter of the first substrate defined by the plurality of the first side surfaces.  
Verghese in the same field of endeavor teaches a Fabry-Perot MEMS filter with a first reflective film and a second reflective film (128-A and 128-B, Figure 1) face each other.  Verghese teaches that a first substrate with the first reflective film provided upon is fixed to a bench serves as a peripheral wall with an adhesion layer (134, Figure 3, column 4, lines 35-40).  Verghese however does not teach explicitly that the peripheral wall or the bench surrounds a perimeter of the first substrate defined by the plurality of the first side surfaces.  
Moriya et al in the same field of endeavor teaches an optical filter apparatus that is comprised of a protection housing (5, Figure 8), serves as the casing, that has peripheral wall surrounds a perimeter of the first substrate (2, Figure 8) defined by the plurality of the first side surfaces.  The peripheral wall of the protective housing extends in parallel with one single first side surface.  
It would then have been obvious to one skilled in the art to apply the teachings of Verghese and Moriya et al to include a protective housing with peripheral wall to have the wavelength variable interference filter with the first substrate fixed to the peripheral wall with an adhesion layer in contact with a single first side surface of the first substrate for the benefit of fixing the filter and to provide protective housing to the interference filter.  
In light of Verghese, the wavelength variable interference filter may be fixed only to the peripheral wall only by the at least one adhesion layer (134, Figure 3) and at least one adhesion layer is implicitly configured to minimize deflection of the first substrate along one of the major surfaces of the first pair of major surfaces of the first substrates that is perpendicular to the one single first side surface.  
Claim 6 has been amended to include the phrase “ the wavelength variable interference filter is fixed to the peripheral wall”.  Moriya et al teaches that the variable interference filter may be fixed to the peripheral wall of the protective housing, (please see Figure 8).   
With regard to claim 2, in light of Verghese the one single first side surface is planar and the at least one adhesion layer is provided on the one single first side surface, (please see Figure 3).  
With regard to claims 3 and 8, Moriya et al further teaches the adhesive may be provided at a single sub-portion of the one single first side surface of the substrate, (please see Figure 8).  
With regard to claim 7, both Lin et al and Verghese teaches that the first substrate includes a projection portion.  Verghese further teaches that the projection portion projects toward the peripheral wall father than the second substrate in a plan view, (please see Figure 3).  The at least one adhesions layer (134) in contact with the one single first side surface is provided at the projection portion, (please see Figure 3).  
With regard to amended claims 10 and 11, Moriya et al teaches that at least one adhesive is provided at one of the first side surfaces of that are parallel and another adhesive is provided at the other of the first side surfaces that are parallel, and the locations of the adhesive are symmetrical, (please see Figure 8).  
With regard to amended claim 12, it is within general level of skilled in the art to place the adhesive film at any location of the side surface of the first substrate, including a corner, to ensure the fixing of the first substrate to the peripheral wall.  Furthermore, it is obvious matters of design choices to one skilled in the art to design the locations of the application of the adhesive film to enhance the fixing of the substrate to the peripheral wall.  
With regard to claim 13, Lin et al in light of Verghese teaches that the first substrate (12 of Lin et al and 114A, Figure 3) has another one of the plurality of first side surface that is spaced apart from the peripheral wall in a cross-sectional view of the optical filter device.  

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, Verghese and Moriya et al as applied to claims 1 and 6 above, and further in view of US patent application publication by Doan et al (US 2006/0220045 A1).
The Fabry-Perot tunable optical filter taught by Lin et al in combination with the teachings of Verghese and Moriya et al as described in claims 1 and 6 above has met all the limitations of the claims.  
With regard to claims 4 and 9, these references do not teach explicitly that alternatively that the at least one adhesive film is provided at a plurality of spaced apart sub-portions of the one single first side surface.  Doan et al in the same field of endeavor teaches a Fabry Perot interference filter that is fixed to the peripheral wall of a housing, (please see Figure 5) wherein the adhesive may be provided at a plurality of spaced apart sub-portions (121a, 121b) of a first surface of the substrate, (please see Figure 5).  It would then have been obvious to one skilled in the art to apply the teachings of Doan et al to alternatively have the adhesive film be applied to a plurality of spaced apart sub-portions of the side surface as an alternative obvious design to fix the substrate.  
Response to Arguments
Applicant's arguments filed on November 30, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872